DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono (JP 2017-79372).
Re claim 1, a printed board (101-104); and an electroconductive shield member (14) disposed such as to cover a shield area which is a part of a front surface of the printed board (Fig 2), wherein a wiring (105) connecting an inside and an outside of the shield area is disposed on the front surface of the printed board (Fig 1), the shield member has an opening (14a) that connects an inside and an outside of the shield member, at a position where the wiring passes through an outer edge of the shield area, and that extends in an extending direction of the wiring (Fig 1), and the opening is electrically connected (104ai, 106) to a conductor (103) disposed on an opposite side of the wiring from the opening, and the opening and the conductor form a waveguide surrounding the wiring (function as claimed) (Fig 1).
Re claim 2, wherein the opening includes an upper surface part facing the wiring, and two side surface parts which extend from end parts of the upper surface part, on both sides of the wiring in plan view, toward the printed board and of which end portions on a side opposite to the upper surface part make contact with the printed board (Fig 1).
Re claim 5, wherein the waveguide has a section in a substantially rectangular shape (Fig 1).
Re claim 6, wherein a width of the opening in plan view is equal to or less than 30 mm (Fig 5).
Re claim 7, wherein a width of the opening on the shield area side is equal to or more than a width of a tip end of the opening in plan view (Figs 1, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (JP 2017- 79372) in view of Sugano (JP 2006-101286).
Re claim 3, wherein the printed board is a multilayer substrate (Fig 2), but does not disclose the conductor is a ground layer formed inside the printed board.
Re claim 4, wherein the opening is electrically connected to conductive layer by a plurality of vias (104ai) provided in the printed board along the extending direction of the wiring (Fig 1).
Sugano teach the use of a ground layer (20) formed inside the printed board. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the inside layer of Hosono as the ground layer for containing electromagnetic wave.


Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Applicant argues (1) that no description that the recess 14a is electrically connected to a conductor opposite to the dielectric layer 104, (2) that there is still no disclosure that the recess 14a forms a waveguide. That lack of disclosure is not surprising, however, because effective waveguide structures require certain dimensions (height and width) of the shield (or ground) structures surrounding the signal line.
With respect to (1), the opening 14a of a shield member 14 is electrically connected 106, 104ai  to a conductor 103 (Fig 1).
With respect to (2), it is noted that the features upon which applicant relies (i.e., certain dimension, ground structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847